Citation Nr: 1519610	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-24 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a superficial shell fragment wound of the left shoulder, right posterior chest, right calf, and both popliteal spaces.

2.  Entitlement to a compensable disability rating for shell fragment wound scars of the back, buttocks, and both thighs.

3.  Entitlement to a compensable disability rating for a residual scar of an abscess of the back.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issue of entitlement to service connection for the bilateral knees has been raised by the record in an October 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to a compensable disability rating for residuals of a superficial shell fragment wound of the left shoulder, right posterior chest, right calf, and both popliteal spaces, entitlement to a compensable disability rating for shell fragment wound scars of the back, buttocks, and both thighs, entitlement to a compensable disability rating for a residual scar of an abscess of the back, and entitlement to service connection for hearing loss.
2.  The Veteran's service-connected disability, posttraumatic stress disorder (PTSD) has rendered him unable to maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to a compensable disability rating for residuals of a superficial shell fragment wound of the left shoulder, right posterior chest, right calf, and both popliteal spaces, entitlement to a compensable disability rating for shell fragment wound scars of the back, buttocks, and both thighs, entitlement to a compensable disability rating for a residual scar of an abscess of the back, and entitlement to service connection for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In October 2008, the Veteran perfected an appeal as to the issues of entitlement to a compensable disability rating for residuals of a superficial shell fragment wound of the left shoulder, right posterior chest, right calf, and both popliteal spaces, entitlement to a compensable disability rating for shell fragment wound scars of the back, buttocks, and both thighs, entitlement to a compensable disability rating for a residual scar of an abscess of the back, and entitlement to service connection for hearing loss.  In November 2011, the Veteran submitted a statement indicating that he wished to withdraw his appeal regarding those issues pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding issues of entitlement to a compensable disability rating for residuals of a superficial shell fragment wound of the left shoulder, right posterior chest, right calf, and both popliteal spaces, entitlement to a compensable disability rating for shell fragment wound scars of the back, buttocks, and both thighs, entitlement to a compensable disability rating for a residual scar of an abscess of the back, and entitlement to service connection for hearing loss, and the issues are dismissed.

TDIU

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of that claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities, specifically his PTSD.  He states that his service-connected PTSD prevents him from securing substantially gainful employment.  The Veteran is service connected for PTSD at 70 percent effective February 2008, tinnitus at 10 percent effective October 2007, coronary artery disease (CAD) at 10 percent effective July 2012, scars at 0 percent, residuals of a pilonidal cystectomy at 0 percent, residuals of a superficial shell fragment wound at 0 percent, and shell fragment wound scars to the back, buttocks, and both thighs at 0 percent.  He received a total disability rating of 50 percent from August 2006, 60 percent from May 2007, 70 percent from February 2008, and 80 percent from July 2012.  The Veteran submitted his claim for TDIU in August 2008.  Therefore, the percentage criteria for TDIU are met throughout the period on appeal and entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

The Board notes that a global assessment of function (GAF) score is a tool used to describe the severity of the Veteran's psychological symptoms.  According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a GAF score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board finds that the Veteran was unable to obtain or sustain substantially gainful employment throughout the entire period on appeal.  The Board acknowledges that the record contains conflicting opinions regarding the severity of the Veteran's PTSD and his ability to maintain employment.  

During a December 2006 VA examination, the examiner assigned a GAF of 40, indicating serious psychological symptoms.  He did not, however, find total occupational and social impairment.  Rather he noted deficiencies in judgment, thinking, family relations, work, and mood.  

During a February 2008 VA examination, the Veteran was assigned a GAF of 35, again indicating very serious psychological symptoms.  The examiner noted increased symptom severity and decreased functional capacity.  He indicated that impairments are impacting the Veteran's functioning and ability to carry out routine tasks and occupy a productive place in the workforce.  The examiner found the Veteran to be unemployable due to symptoms of PTSD, specifically, the Veteran's reported poor efficiency and productivity at his last place of employment, inappropriate behavior at work, a poor capacity to adapt to the routine stresses of his work, frequent conflicts with co-workers and superiors, poor relations in contacts with the public, and excessive sick time.  He specifically stated that the Veteran's difficulties relating to others would virtually prevent working relationships with co-workers and supervisors, and would especially affect him in the area of customer relations.  The examiner found the Veteran to be totally impaired occupationally and socially due to PTSD symptoms.

In an October 2008 VA examination the examiner found that the Veteran did not have total incapacity in occupational functioning due solely to PTSD symptoms, and that he is not found to be unemployable solely due to PTSD symptoms.  He did not address the Veteran's other service-connected disabilities.  He assigned a GAF of 50.  

The Veteran submitted an April 2010 private examiner's statement.  The examiner noted that the Veteran's medical records and VA claims file have been reviewed.  Although the Veteran had other disabilities, the examiner stated that he would only consider the service-connected disabilities.  The examiner noted that the Veteran's PTSD symptoms do not make him a good candidate for employment and would prevent him from working with others.  He stated that these conditions combine to prevent the Veteran from sustaining, maintaining, or obtaining any type of gainful employment.  The examiner opined, based on a complete review of the medical record and claims file, as well as an examination of the Veteran, that the Veteran is unable to work and should be considered totally and permanently disabled due to the totality and severity of the above mentioned service-connected medical conditions or illnesses.

A September 2010 VA examination noted that while the Veteran's current PTSD symptoms could prevent him from specifically working his last job, if he were currently physically able, it is possible that the Veteran could do some type of alternative lower stress work that is sedentary in nature, away from people.  The examiner assigned a GAF of 47.  He described overall impairment as moderate.  The examiner acknowledged that the Veteran was unable to work at his last job due to serious symptoms at work (on that specific job).  The examiner noted no total occupational and social impairment, but rather found the Veteran's symptoms caused reduced reliability and productivity.  The Veteran was not deemed totally occupationally impaired due to PTSD at that time.

November 2011 VA examination for PTSD noted a GAF of 55.  The examiner described occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The examiner noted that the Veteran remained employable from a mental health perspective.  He would be unlikely to experience more than moderate difficulty in an employment setting owing to his service-connected mental health issues.  The examiner did not consider the Veteran's service-connected physical disabilities.  

A November 2012 VA examination noted that the Veteran's heart disease impacts his ability to work.  It causes worsening shortness of breath and tiredness at mild to moderate exertion.  
After considering and weighing the evidence discussed above, the Board believes a reasonable conclusion to be drawn is that the evidence is in relative equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment.  The record contains several opinions noting that the Veteran is unemployable, as well as several noting that he is not unemployable.  

The Board recognizes that the opinions against a finding of entitlement to TDIU do not address the Veteran's physical ailments, to include his tinnitus, scars, and CAD.  The Board also notes that the September 2010 examiner's description that it was possible that the Veteran could do some type of alternative lower stress work that is sedentary in nature, away from people, does not indicate employability generally.  Rather it shows that the Veteran would be extremely limited in attempting to find suitable employment.  Additionally, the GAF scores throughout the period on appeal range from major impairment to serious psychological symptoms, with only one finding of moderate symptoms.  

As the evidence is in equipoise, all doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, the criteria for a TDIU have been met.  38 C.F.R. §§ 4.3, 4.7.


ORDER

The appeal for entitlement to a compensable disability rating for residuals of a superficial shell fragment wound of the left shoulder, right posterior chest, right calf, and both popliteal spaces.
 
The appeal for entitlement to a compensable disability rating for shell fragment wound scars of the back, buttocks, and both thighs is dismissed.

The appeal for entitlement to a compensable disability rating for a residual scar of an abscess of the back is dismissed.

The appeal for entitlement to service connection for hearing loss is dismissed.

Entitlement to a TDIU is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


